Case: 08-20843     Document: 00511007101          Page: 1    Date Filed: 01/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 19, 2010
                                     No. 08-20843
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SOLOMON OGBEMUDIA, also known as Kamasu Patterson, also known as
Larry Doogwama,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:07-CR-145-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Solomon Ogbemudia, proceeding pro se, appeals the district court’s
judgment denying his motion for return of $46,943 in cash seized from his
residence and ordering that the funds be disbursed to victims pursuant to the
court’s restitution order. Finding no error, we affirm.
        Ogbemudia repeats the argument raised in the district court that there
was no proof that the money seized was from illegal activity. In addition,


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-20843    Document: 00511007101 Page: 2         Date Filed: 01/19/2010
                                 No. 08-20843

Ogbemudia raises a number of new arguments. He contends that the money
was seized from him illegally and without due process; that the indictment did
not charge that any property was subject to forfeiture; that the determination
that the Government had a lien was erroneous; that the amount of loss of
$88,277, was contrary to the Government’s prior assertions that the loss was less
than $50,000; that he did not agree in the plea agreement to forfeiture of the
money in question; that there was no formal forfeiture hearing; that the USPIS
forfeiture proceeding was defective; and that the use of the funds to pay
restitution is contrary to the court’s restitution payment schedule.            The
Government contends that certain of Ogbemudia’s arguments should be
reviewed for plain error and that arguments raised for the first time in his reply
brief should be stricken or that the Government be given an extension of time
to respond.
      Contrary to Ogbemudia’s argument, the action by the district court
constituted enforcement of a restitution order pursuant to the Mandatory
Victims Restitution Act (MVRA), which is distinct from a forfeiture proceeding.
See United States v. Taylor, 582 F.3d 558, 565-66 (5th Cir. 2009), petition for
cert. filed (Dec. 4, 2009) (No. 09-7980). Thus ,there was no requirement that the
Government demonstrate that the money was traceable to Ogbemudia’s criminal
offense. See United States v. Berger, 574 F.3d 1202, 1204 (9th Cir. 2009). The
district court correctly determined that the restitution order gave the
Government a lien against all of Ogbemudia’s property, and that the funds
seized could be used to satisfy the restitution order. See 18 U.S.C. § 3613(a), (f),
(k), (n); United States v. Phillips, 303 F.3d 548, 550-51 (5th Cir. 2002). We find
no merit to any of Ogbemudia’s remaining arguments, whether they were
properly raised or preserved.      We thus deny the Government’s motion as
unnecessary.
      AFFIRMED; MOTION DENIED AS UNNECESSARY.



                                         2